PER CURIAM:
Calvin Lyndale Gaddy appeals the district court’s orders adopting the magistrate judge’s report and recommendation and granting summary judgment in favor of the Defendants on his 42 U.S.C. § 1983 (2012) complaint, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gaddy v. Ward, No. 8:12-cv-03549-JFA, 2014 WL 1094431 (D.S.C. Mar. 18, 2014; Apr. 28, 2014). We deny Gaddy’s petition for an extraordinary writ. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.